                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KERA EVANS,                                        Case No. 18-cv-02716-SI
                                   8                    Petitioner,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. Nos. 1, 11
                                  10     JENKINS,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Kera Evans, a prisoner currently incarcerated at the Federal Correctional Institution in

                                  14   Dublin, California, has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

                                  15   § 2241 to challenge the execution of her sentence.

                                  16          A district court may entertain a petition for writ of habeas corpus challenging the execution

                                  17   of a federal sentence by a person who is “in custody in violation of the Constitution or laws or

                                  18   treaties of the United States.” 28 U.S.C. § 2241(c)(3). It shall “award the writ or issue an order

                                  19   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                  20   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  21   Summary dismissal is appropriate only where the allegations in the petition are vague or conclusory,

                                  22   palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491

                                  23   (9th Cir. 1990) (citation omitted).

                                  24          Evans pled guilty and was convicted in the District of Montana in 2014 of possession with

                                  25   intent to distribute methamphetamine. See United States v. Evans, D. Mont. Case No. CR 13-79-

                                  26   BLG-SPW-03 at Docket No. 187 (judgment in a criminal case). Her petition indicates that she

                                  27   received a “gun enhancement.” Docket No. 1 at 2. Her petition also indicates that, while in custody,

                                  28   she participated in the Residential Drug Abuse Program but was denied a sentence reduction
                                   1   otherwise available under 18 U.S.C. § 3621(e) because of the “gun enhancement.” Docket No. 1 at

                                   2   2.

                                   3          In her petition for writ of habeas corpus, Evans contends that the reliance of the Bureau of

                                   4   Prisons (“BOP”) upon the “gun enhancement” to determine that she was ineligible for a sentence

                                   5   reduction under 18 U.S.C. § 3621(e) violated her right to due process and her right to equal

                                   6   protection of the laws. (In her response (Docket No. 11) to the court’s order, Evans identified cases

                                   7   in which other inmates purportedly received the sentence reduction and have the same offense as

                                   8   she does.) Liberally construed, the allegations in the petition, as amended by Docket No. 11, state

                                   9   cognizable due process and equal protection claims for habeas relief for a federal prisoner.

                                  10          For the foregoing reasons and for good cause shown,

                                  11          1.      The clerk shall serve by certified mail a copy of this order, the petition and all

                                  12   attachments thereto, as well as the order at Docket No. 7 and the response at Docket No. 11, upon
Northern District of California
 United States District Court




                                  13   respondent, respondent's attorney, the United States Attorney for the Northern District of California,

                                  14   and the Attorney General of the United States in Washington, D.C. The clerk also shall serve a copy

                                  15   of this order upon petitioner.

                                  16          2.      Respondent must file and serve upon petitioner no later than January 18, 2019, an

                                  17   answer responding to the allegations in the petition and showing cause why a writ of habeas corpus

                                  18   should not be issued. Respondent must file with the answer a copy of all documents that are relevant

                                  19   to a determination of the issues presented in the petition. Although respondent likely will rely on

                                  20   documents from the BOP to show the decision-making process, he also is urged to demonstrate –

                                  21   preferably by reference to documents from the sentencing court rather than from the BOP -- that

                                  22   petitioner’s conviction did “involve[] the carrying, possession, or use of a firearm or other

                                  23   dangerous weapon,” 28 C.F.R. § 550.55(b)(5)(ii), if that is the basis for the denial of early release.

                                  24

                                  25

                                  26
                                  27   ///

                                  28   ///
                                                                                         2
                                   1          3.     If petitioner wishes to respond to the answer, she must file and serve on respondent

                                   2   her traverse no later than February 15, 2019.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: November 5, 2018

                                   6                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
